Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 19, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161489 & (11)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  DANIEL FINLEY, DENNIS DONOHUE,                                                                      Elizabeth T. Clement
  NIKKI SNYDER, BISHAM SINGH, and MORGAN                                                              Megan K. Cavanagh,
                                                                                                                       Justices
  COLE,
            Plaintiffs-Appellants,
  and
  BOB CARR and PATRICK BAGLEY,
            Intervening Plaintiffs-Appellants,
  v                                                                SC: 161489
                                                                   COA: 353761
                                                                   Ct of Claims: 20-000105-MM
  GOVERNOR OF MICHIGAN, SECRETARY OF
  STATE, STATE BOARD OF CANVASSERS,
  and DIRECTOR OF ELECTIONS,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the June 10, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 19, 2020
         s0619
                                                                              Clerk